 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 VANGUARD MEDICAL                         Case No. EDCV 17-965-GW(DTBx)
   MANAGEMENT BILLING, INC.
12 et al.,

13                                            ORDER TO DISMISS WITH
                       Plaintiffs,            PREJUDICE
14        v.
15
     CHRISTINE BAKER, et al.,
16
                       Defendants.
17

18

19        Based upon the stipulation between the parties and their respective counsel,
20 it is hereby ORDERED that this action is dismissed with prejudice in its entirety.

21 Each party will bear its own attorneys’ fees and expenses. The preliminary

22 injunction currently in effect is ordered dissolved.

23        IT IS SO ORDERED.
24

25 Dated: November 28, 2018

26
                                           _________________________________
27                                         HONORABLE GEORGE H. WU
                                           UNITED STATES DISTRICT JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
